Citation Nr: 9921177
Decision Date: 07/29/99	Archive Date: 09/09/99

DOCKET NO. 97-32 471A          DATE JUL 29, 1999

RECONSIDERATION

On appeal from the Department of Veterans Affairs Regional Office
in Denver, Colorado

THE ISSUE

Whether the veteran is incompetent for Department of Veterans
Affairs (VA) benefit purposes.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel 

INTRODUCTION

The veteran had active duty from January 1943 to November 1945.
This matter comes to the Board of Veterans' Appeals (Board) from a
February 1997 rating decision of the VA Regional Office (RO), in
which the RO determined that the veteran was not competent for VA
benefit purposes. The veteran has perfected an appeal of that
decision.

In a January 1999 decision the Board determined that the RO had
committed procedural error in finding that the veteran was not
competent, and found that the veteran was deemed to be competent
for VA benefit purposes. In April 1999, based on the Board's own
motion, the Vice Chairman of the Board ordered that the veteran's
appeal be reconsidered. 38 C.F.R. 20.1000 (1998). The veteran was
notified in April 1999 of the order for reconsideration, and he was
allowed 60 days to submit additional argument. 38 C.F.R. 20.1001.
He and his representative responded that he had no additional
argument to submit. This decision replaces the previous decision
pertaining to the issue and constitutes the Board's final decision
in this matter.

FINDING OF FACT

The veteran does not have the mental capacity to contract or to
manage his affairs, including the disbursement of funds, without
limitation.

CONCLUSION OF LAW

The veteran is not competent for VA benefit purposes. 38 U.S.C.A.
5502 (West 1991); 38 C.F.R. 3.353, 3.855 (1998).

- 2 -

REASONS AND BASES FOR FINDING AND CONCLUSION

The evidence shows that the veteran was awarded VA nonservice-
connected pension benefits in September 1990, which were paid
directly to him. In 1995 and 1996 the RO received a number of
letters and documents from the veteran on which the signature
differed significantly from what was previously shown, and in
September 1996 the RO received a letter in the same handwriting
with another person's signature. The RO then contacted the veteran
by telephone in order to determine whether he was receiving his
pension benefits, or if another individual was controlling the
payments.

A September 1996 Report of Contact shows that the veteran did not
appear to understand the payment that he was receiving from VA, and
that another individual was completing and signing the VA forms for
him. As a result of the veteran's apparent confusion regarding the
nature of his benefits, the RO requested that a field examination
be conducted.

The October 1996 report of the field examination indicates that
although another individual had completed some forms and letters
for the veteran and signed his name, it was done with his knowledge
and permission. The field examiner also found that the other
individual was assisting the veteran in conducting his affairs,
apparently because he required assistance, but that the individual
was not interfering with the veteran's receipt of his VA benefits.

During the field examination the veteran claimed entitlement to
special monthly pension based on being housebound or in need of
regular aid and attendance. In order to determine his eligibility
for special monthly pension and whether he was mentally competent,
he was provided VA medical and psychiatric examinations in November
1996.

The report of the psychiatric examination indicates that the
veteran had a cerebrovascular accident in 1982 that resulted in
major impairment. He reported

3 -

that his memory "comes and goes," that he stuttered and had
difficulty talking when he became excited, and that he quickly
became angry. He stated that he had broken his hand by hitting the
wall due to frustration in trying to express himself, and that he
was afraid of hurting people. He also stated that he was subject to
depression, with crying spells, and that he was basically confined
to a wheelchair.

On examination he was unable to tell the exact date; he was unable
to recall the three items he was asked to remember after six
minutes; he was able to remember only four digits forward and three
backwards, which the examiner described as very poor performance;
and he transposed numbers. When asked how much change he should
receive from a $1.00 bill for a $.37 purchase, he responded $.60.
He was unable to do serial-three subtractions from 50, and took 40
seconds to count backwards from 20. When asked what he would do if
he were in a crowded movie theater and smelled smoke, he replied
that he would holler "fire." He demonstrated no signs of a thought
disorder.

The examiner found that the veteran had incurred organic brain
damage, presumably as the result of the cerebrovascular accident,
and provided a diagnosis of organic personality disorder, explosive
type. He provided a Global Assessment of Functioning (GAF) score of
25, which is indicative of a serious impairment of communication or
judgment. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). The
examiner also determined that the veteran was not competent, and
noted that he had appeared for the examination with his two
brothers and was cared for by his brothers.

In a December 1996 rating decision the RO granted entitlement to
special monthly pension based on the need for regular aid and
attendance. The disabilities considered in the determination
included organic personality disorder, rated as 100 percent
disabling, and paresthesia of the left arm, paresthesia of the left
leg, osteoarthritis of the left hip, and degenerative disc disease
of the lumbar spine, each rated as 20 percent disabling.

4 -

In the December 1996 rating decision the RO also proposed find' g
that the veteran was mentally incompetent, based on the report of
the November 1996 psychiatric examination. The veteran was notified
of the proposed finding, and submitted no evidence or arguments in
response. In the February 1997 decision here on appeal, the RO
found that the veteran is incompetent for VA benefit purposes.

In his March 1997 notice of disagreement the veteran stated that he
was 72 years of age, and that he had been taking care of all of his
finances. He stated that he had three credit cards, in addition to
his telephone bill and rent, that he paid all of his bills on time,
and that he bought his own food and clothing. He denied having any
problems taking care of his responsibilities.

In a letter received in November 1997 the director of the agency
providing the veteran's home health care stated that the veteran
had received services from that agency since October 1, 1997. He
attended the day center one day each week and received home health
services several times a week. The director stated that, based on
the agency's experiences with the veteran, he did not demonstrate
any behavior that would indicate that he angered easily and,
although he had a mild to moderate stutter, he was able to
communicate appropriately. He also stated that the veteran was
cooperative in all health care decisions, and that the veteran had
reported that he had no problems in managing his financial affairs.
The veteran had apparently reported that he paid his rent,
telephone bill, and credit card bills on time, that he had no bank
account and cashed his check at a local market, and that he
purchased money orders to pay his bills. The director stated that,
in his opinion, the veteran demonstrated sufficient cognitive
ability and short-term memory to manage his finances.

In December 1997 the Veterans' Services Officer (VSO) determined
that the veteran's pension payments should be provided through
supervised direct payment to the veteran, and authorized the
release of the veteran's benefit payments to him.

The veteran was provided an additional VA psychiatric examination
in January 1998, which was conducted by the same psychiatrist as
the examination in

- 5 - 

November 1996. The examiner reviewed the veteran's claims file and
medical records in conjunction with the examination, including the
November 1997 letter from the director of the agency providing the
veteran's home health care.

During the examination the veteran stated that he lived in an
apartment with his brother, who looked after him and accompanied
him to the examination, and that he saw his social worker once or
twice a week. He reported taking insulin for diabetes and a number
of other medications, none of which he knew. He also reported that
he kept current on all of his bills, including two credit cards,
which he paid with money orders because he did not have a bank
account. He denied having any problems paying his bills, which his
brother confirmed.

The examiner noted that the mental status examination at that time
was somewhat better than demonstrated in November 1996. On
examination he was again unable to remember three items after six
minutes, he was able to remember five digits forward and three in
reverse, although he transposed some of the numbers, and his
interpretation of proverbs was concrete. When asked how much change
he should receive from $1.00 when making a $.37 purchase, he
responded $.86. He was able to count backwards from 20 in 35
seconds, with no omissions and no errors. When asked to multiply
four times six, he gave an answer of 36, and he was not able to
subtract 13 from 18. He also reported being illiterate.

The examiner again provided the opinion that the veteran was not
competent to manage money because his memory was quite poor, in
that he would have difficulty remembering that he owed money. He
also stated that it was quite likely that the veteran's brother
was, in fact, handling his money for him. He again provided a
diagnosis of organic personality disorder and a GAF score of 35,
described as major impairment in thinking and reality testing. He
found that the veteran had severe problems with memory recall.

6 -

II. Law and Regulations

Where it appears that the interest of the beneficiary would be
served thereby, payment of benefits by VA may be made directly to
the beneficiary or to a relative or some other person for the use
and benefit of the beneficiary. The payment of benefits to someone
other than the beneficiary may be authorized regardless of any
legal disability on the part of the beneficiary. 38 U.S.C.A. 5502;
Sanders v. Brown, 9 Vet. App. 525 (1996); 38 C.F.R. 3.855.

A mentally incompetent person is one who, because of injury or
disease, lacks the mental capacity to contract or to manage his or
her own affairs, including disbursement of funds without
limitation. Rating agencies have sole authority to make official
determinations of competency and incompetency, which determinations
are final and binding. If the beneficiary is determined to be
incompetent, the Adjudication Officer will inform the VSO of that
fact, and the VSO will develop information as to the beneficiary's
social, economic, and industrial adjustment. The Adjudication
Officer will disburse the benefit in the manner selected by the
VSO. 38 C.F.R. 3.353(a) and (b).

Unless the medical evidence is clear, convincing, and leaves no
doubt as to the person's incompetency, the rating agency will make
no determination of incompetency without a definite expression
regarding the question by the responsible medical authorities.
Determinations relative to incompetency should be based upon all
evidence of record and there should be a consistent relationship
between the percentage of disability, facts relating to commitment
or hospitalization, and the holding of incompetency. Where a
reasonable doubt arises regarding a beneficiary's mental capacity
to contract or to manage his own affairs, including the
disbursement of funds without limitation, such doubt will be
resolved in favor of competency. 38 C.F.R. 3.353(c) and (d).

The VSO is authorized to appoint a fiduciary; to authorize payment
of benefits directly to the veteran in such amount as the VSO
determines the veteran is able to

- 7 -

manage, with continuing supervision by the VSO; or to appoint the
beneficiary's spouse to receive the payments. 38 C.F.R. 13.55,
13.56 (1998). If in the course of fulfilling these responsibilities
the VSO develops evidence indicating that the beneficiary is
competent, that evidence will be referred to the rating agency for
reconsideration as to whether the prior incompetency determination
should remain in effect. 38 C.F.R. 3.353(b).

III. Analysis

The Board has reviewed the evidence of record and finds that the
preponderance of the evidence shows that the veteran is not
competent for VA benefit purposes. As the result of the information
gathered during the October 1996 field examination, in accordance
with 38 C.F.R. 3.353(c) the veteran was provided a VA psychiatric
examination in November 1996 for the purpose of determining whether
he was mentally competent. As a result of the examination the
psychiatrist found that the veteran was not competent due to a
diagnosis of organic personality disorder. The assessment is
supported by objective evidence elicited in the course of the
mental status examination, and the finding of incompetency is
supported by the GAF score of 25, which reflects serious impairment
in communication or judgment. The veteran was also determined to be
totally disabled due to the manifestations of the organic
personality disorder. The finding of mental incompetency was
confirmed as the result of the additional psychiatric examination
in January 1998.

Although the veteran asserts that he is capable of managing his
financial affairs without limitation, and his brother confirmed
that he fulfills his financial obligations, he has not submitted
any medical evidence showing that he is competent. The director of
the agency providing his health care, who does not appear to be a
medical professional, provided a statement to the effect that the
veteran was cooperative in his treatment and able to communicate
appropriately. He also stated that the veteran paid all of his
bills on time, but that conclusion was based on what the veteran
had reported to him and not on direct knowledge. The director also
stated that, in his opinion, the veteran demonstrated sufficient
cognitive ability and short-term memory to manage his finances. He
did not,

8 - 

however, provide any objective information to support the
conclusion, and his opinion as a lay person is of little probative
value. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a
lay person is not competent to provide evidence that requires
medical knowledge).

The veteran's representative contends that the finding of
incompetency is invalid because VA has not demonstrated that the
veteran has failed to fulfill his financial obligations. The
finding of mental incompetence is based on the veteran's capacity
to manage his affairs, which is a medical determination. See Zang
v. Brown, 8 Vet. App. 246, 254 (1995). The rating agency
determined, based on the medical evidence, that the veteran is
incompetent and, in accordance with 38 C.F.R. 3.353(b), informed
the VSO of that finding. After evaluating the veteran's social,
economic, and industrial adjustment, apparently including the
support he receives from friends and family in managing his
financial affairs, the VSO determined that the pension benefits
should be paid directly to the veteran, with continuing supervision
by the VSO. The representative's assertion is, therefore, not in
accordance with law. ORDER The veteran's appeal of the
determination of incompetency is denied.

V. L. Jordan      
Member, Board of Veterans' Appeals

Deborah W. Singleton 
Member, Board of Veterans' Appeals

D. C. Spickler 
Member, Board of Veterans' Appeals

- 9 -


Citation Nr: 9902840  
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-32 471A)     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether the determination that the veteran is incompetent to 
handle disbursement of funds for VA purposes was proper.  


REPRESENTATION

Appellant represented by:Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
December 1944.  

This appeal arises from a February 1997 rating determination 
that found the veteran not competent to handle disbursement 
of funds.  

In July 1996, the Department of Veterans Affairs (VA) found 
that an overpayment in the amount of $ 406.00 had been made 
to the veteran.  In October 1996, the veteran requested a 
waiver of this overpayment.  This issue has not yet been 
adjudicated.  Accordingly, the Board of Veterans Appeals 
(Board) does not have jurisdiction to consider the claim.  
Shockley v. West, 11 Vet. App. 208 (1998) (the Board does not 
have jurisdiction over an issue unless there is a 
jurisdiction conferring notice of disagreement)  see also 
Ledford v. West, 136 F.3d 776 (Fed. Cir 1998); Collaro v. 
West, 136 F.3d 1304 (Fed. Cir. 1998); Buckley v. West, No. 
96-1764 (U.S. Vet. App. Dec. 3, 1998).  As this issue is not 
properly before the Board, it is referred to the regional 
office (RO) for appropriate action.  


FINDING OF FACT

A veterans services officer (VSO) was not involved in 
developing evidence as to the veterans ability to handle his 
funds.



CONCLUSION OF LAW

The ROs determination that the veteran was incompetent, 
involved legal error.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.353 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that he is competent to handle funds is plausible.  All facts 
relevant to the veteran's claim have been properly developed, 
so that VA has satisfied its statutory obligation under 
38 U.S.C.A. § 5107(a) (West 1991) to assist the veteran in 
the development of his claim.

VA regulations state that a mentally incompetent person is 
one who because of injury or disease lacks the mental 
capacity to contract or to manage his or her own affairs, 
including disbursement of funds without limitation.  
38 C.F.R. § 3.353(a) (1998).  There is a presumption in favor 
of competency.  Where reasonable doubt arises regarding a 
beneficiary's mental capacity to contract or to manage his or 
her own affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d) (1998).  Medical opinion is 
required for the rating agency to make a determination of 
incompetency.  Unless the medical evidence is clear, 
convincing, and leaves no doubt as to the person's 
incompetency, the rating agency will make no determination of 
incompetency without a definite expression regarding the 
question by the responsible medical authorities.  38 C.F.R. 
§ 3.353(c) (1998).  Determinations relative to incompetency 
should be based upon all evidence of record, and there should 
be a consistent relationship between the percentage of 
disability, facts relating to commitment or hospitalization 
and the holding of incompetency. Id.

Due process requirements are also imposed whenever VA 
proposes to make an incompetency determination.  The 
beneficiary must be notified of the proposed action and of 
the right to a hearing.  If a hearing is requested, it must 
be held prior to a rating decision of incompetency.  However, 
failure or refusal of the beneficiary after proper notice to 
request or cooperate in such a hearing will not preclude a 
rating decision based on the evidence of record.  38 C.F.R. 
§ 3.353(e) (1998).

The due process requirements with respect to the right to a 
hearing have been met in this case.  The veteran was notified 
of his right to a hearing.  He did not request a hearing.  

The veteran is currently in receipt of nonservice connected 
pension benefits.  For pension purposes only, the following 
disability evaluations have been assigned: organic 
personality disorder, status post cerebrovascular accident, 
rated as 100 percent disabling; left arm paresthesia, status 
post cerebrovascular accident, rated as 20 percent disabling; 
injury to the left hip with osteoarthritis, rating as 20 
percent disabling; degenerative joint disease of the 
lumbosacral spine, L3-4, rated as 20 percent disabling; and 
paresthesia of the left leg, status post cerebrovascular 
accident, rated as 20 percent disabling.  The veteran is also 
in receipt of special monthly pension on account of the need 
for regular aid and attendance.

In a September 1996 report of contact form, it was noted that 
after speaking with an individual who identified himself as 
the veteran, the VA employee who was speaking to the veteran 
was not convinced that this was actually the veteran.  He 
also noted that it was possible that the veteran was unable 
to remember things due to his age or illness, or that the 
person whom he was speaking with had been coached to answer 
things in a certain way.  

In September 1996, the RO requested a field examination to 
determine whether the veteran was capable of actually signing 
documents.  It was suspected that S.J., the mother of the 
veterans dependent child, M., was signing the veterans name 
to various documents in order to gain an apportionment of the 
veterans income.

In October 1996, a field examination was performed.  At the 
time of the meeting, the veteran indicated that he knew of 
all documents that had been sent to his house.  He noted that 
there had been several times when he had S. J. sign his name.  
The field reporter indicated that if the veteran was unable 
to sign his name he should put an X on the document and 
have S. J. sign as a witness.  The field examiner further 
noted that the veteran had partial custody of his daughter 
and that $50 of the veterans Social Security award went to 
social services for child support.  She also reported that S. 
J. did not want any of the veterans money for M. as she felt 
that the veteran did not presently have enough money for 
himself.  The field reporter felt that the veteran and S. J. 
were telling the truth as she arrived at the veterans house 
unannounced and minutes later S. J. arrived.  The field 
examiner also noted that the veteran was housebound.  

In December 1996, the veteran was afforded VA examinations 
for determination as to whether he was in need of aid and 
attendance.  At the time of a VA psychiatric examination, the 
veteran reported that he had had a cerebrovascular accident 
in 1982 that had left him with some major impairments.  The 
veteran stated that he memory comes and goes.  He noted 
that when he became excited he stuttered and had difficulty 
talking.  He also reported that he had a very short fuse and 
quickly angered.  He noted that he had broken bones in his 
right hand when expressing anger.  He also indicated that he 
was afraid of hurting people.  He noted that his angry 
outbursts were becoming more severe.

The veteran reported that he lived in an apartment with 10 
units and served as the manager of the apartment house for 
rent.  He indicated that he would become angry with tenants 
who abused him one way or another.  He reported that he was 
subject to depression and that he had crying spells.  He 
denied any suicidal thoughts.  He asked the examiner if he 
could give him some medication to prevent him from becoming 
so angry.  

Examination revealed that the veteran had a comb in the right 
side of his hair.  When questioned about the comb, the 
veteran indicated that he combed his hair when he became 
agitated because it was a soothing exercise.  He was 
oriented, roughly, to time, place, and person, but he did not 
get the exact date.  He was given three items to remember, a 
black sky, a 1956 Chevrolet, and a street address.  On 
immediate recall he remembered only the first item and 
referred to it as the black one.  He remembered the 
automobile as a 1933 Chevrolet, and only the name of the 
street and not the number.  He was not able to remember any 
of the three items after six minutes.  The veteran stuttered 
frequently and there appeared to be some pressure in his 
speech.  He had difficulty finding words to express himself.  
He was only able to remember four digits forward and three 
backwards.  On backwards digits he persistently transposed 
numbers.  He was unable to give the correct amount when asked 
how much change he would receive from a dollar if he bought 
an item for 37 cents.  He could not do serial three 
subtractions from 50.  When asked to count back from 20 he 
skipped 10 and 3 and it took him 40 seconds.  His affect was 
very flattened.  When asked what he would do if he were the 
first one to smell smoke in a crowded theater, he answered he 
would holler fire.  The examiner noted that there was no 
indication of a thinking disorder.  A diagnosis of an organic 
explosive type personality disorder was rendered.

The examiner indicated that the veteran had obvious organic 
brain syndrome.  He noted that his GAF score was 25 and that 
his brothers looked him after.  The examiner indicated that 
the veteran could be dangerous if sufficiently provoked and 
that he was afraid of hurting someone.  The examiner found 
that the veteran was not competent for VA purposes.  

In a December 1996 rating determination, the RO proposed to 
find the veteran incompetent.  In February 1997, the RO found 
the veteran to be incompetent from February 28, 1997.  

In November 1997, a letter was received from the Director of 
the Total Longterm Care (TLC) Center, J. W.  Mr. W. indicated 
that the veteran received all of his health care from TLC, 
which was a comprehensive community based health service that 
provided primary health care, adult day center programming, 
and inhome services.  He noted that the mission of TLC was to 
provide intensive and comprehensive services in order that 
persons may live as independently as possible.  He indicated 
that the veteran had previously received home health services 
from another agency, which was unable to meet his needs.  He 
noted that the veteran was admitted to the TLC program on 
October 1, 1997.

Mr. W. indicated that since the veterans admission to the 
program, he had stabilized well in his home environment.  His 
physical health had stabilized although he still had 
difficulty walking.  He noted that the veteran was at TLC 
once per week and that he received home health services 
several times per week.  It was his experience that the 
veteran had been cooperative with all health care 
recommendations.  He noted that the veteran exhibited no 
behavior which would indicate that he had a very short fuse 
and angered easily as was reported in the VA competency 
findings.  He further indicated that the veteran did have 
mild stuttering problems but that this caused minimal 
impairment in managing his affairs.  He was able to 
communicate his needs and wishes appropriately.  He also 
reported that there was no evidence of any drug or alcohol 
use.  

He related that the veteran had reported no problem managing 
his own financial affairs.  While Mr. W. observed that this 
was a self-report, he noted there was no indication that the 
veteran was under financial duress.  He had paid his rent and 
telephone bill on time and reported that he had paid several 
credit card bills on time.  Mr. W. noted that the veterans 
brother did his grocery shopping for him but that the veteran 
managed his own food preparation.  He further observed that 
the veteran did not have a bank account and cashed his checks 
at a local market drawing money orders to pay his bills.  He 
further wrote that the veteran exhibited the cognitive 
ability to manage his finances.  He also reported that the 
veterans primary care physician was Louise Benson, M.D., and 
that she could provide additional medical record information.

In a Certificate of Legal Capacity to Disburse or Receive 
Benefits, VA Form 27-555, dated in December 1997, a VSO 
indicated that the veteran was designated as a supervised 
direct payment beneficiary.  Elsewhere on that form it was 
indicated that this certificate is authority to release 
benefits to the above-named payee [the veteran].  No 
fiduciary was reported.

In January 1998, the veteran was afforded an additional VA 
psychiatric examination.  In his report, the examiner noted 
the November 1997 letter from Mr. W.  The examiner indicated 
that the veteran reported that he lived in a studio apartment 
with his brother who looked after him.  He reported that he 
was not happy with the apartment because it was too small.  
He noted that he was looking for an apartment with two 
bedrooms so that he and his brother could each have a 
bedroom.  The veteran, in the presence of his brother, 
indicated that he kept his bills up and was current with his 
bills.  He noted that he had Sears and Montgomery Ward credit 
cards.  He denied having any outstanding accounts.  He 
indicated that he did not have a checking account and paid 
all of his bills with money orders.  He denied that he had 
difficulty managing his money and his brother agreed with 
him.  

Mental status examination revealed that he was oriented to 
time, place, and person.  He was given three items to 
remember, a black sky, a 1957 Chevrolet, and a street 
address.  On recall six minutes later, he remembered the 
first item as a black house, the second item as a 1967 
Chevrolet, and the right street name but the wrong number.  
Mental status examination was found to be somewhat better 
than the examination in 1996.  The veteran remembered five 
digits forward, some transposed, and three in reverse.  His 
proverb interpretations were concrete during this 
examination.  He again gave a wrong answer when asked how 
much change he should receive back from a dollar on an item 
that cost 37 cents.  He was able to count backwards from zero 
to 20 and this took 35 seconds.  He was not able to subtract 
18 from 13.  He also indicated that four times six was 36.  
He noted that he was not any good at math.  He also reported 
that he was illiterate and not able to read.  His mood was 
euthymic and his affect was generally appropriate for thought 
content.  The veterans brother agreed that he had no 
problems managing money.  A diagnosis of dementia due to 
cerebrovascular accident was rendered at that time.  

It was the examiners opinion that the veteran was not 
competent to manage money.  He noted that the veterans 
memory was quite poor, and with the issue of mathematics 
aside, he would have trouble remembering if he owed money.  
He indicated that it was very likely that his brother had 
been managing the money for him.  A GAF score of 35 was 
assigned.  The examiner indicated that this number 
represented major impairment in thinking and reality testing.  
He noted that the veteran had severe problems with memory 
recall.  

Analysis

Under the provisions of 38 C.F.R. § 3.353(b): 
Where the beneficiary is rated 
incompetent the Adjudication Officer will 
inform the Veterans Services Officer of 
jurisdiction of that fact. The Veterans 
Services Officer will develop information 
as to the beneficiary's social, economic 
and industrial adjustment and appoint (or 
recommend appointment of) a fiduciary as 
provided in § 13.55 of this chapter, 
select a method of disbursing payment as 
provided in § 13.56 of this chapter, or 
in the case of a married beneficiary, 
appoint the beneficiary's spouse to 
receive payments as provided in § 13.57  
of this chapter. The Adjudication Officer 
will authorize disbursement of the 
benefit in the manner selected by the 
Veterans Services Officer. 

(3)  If in the course of fulfilling the 
responsibilities assigned in paragraph 
(b)(2) the Veterans Services Officer 
develops evidence indicating that the 
beneficiary may be capable of 
administering the funds payable without 
limitation, he or she will refer that 
evidence to the rating agency with a 
statement as to his or her findings. The 
rating agency will consider this 
evidence, together with all other 
evidence of record, to determine whether 
its prior determination of incompetency 
should remain in effect.

The United States Court of Veterans Appeals (Court) has 
interpreted this regulation as meaning that the VSO is 
intended to play an integral role in developing evidence 
relating to the veterans ability to manage his affairs, 
and imposing an affirmative obligation [on the VSO] to 
develop evidence.  Coleman v. Brown, 5 Vet. App. 371, 374 
(1993) (quoting from an Amicus Memorandum).

In Coleman the Court noted that, where the rights of 
individuals are affected, it is incumbent upon agencies 
follow their own rules. Id. (quoting Morton v. Ruiz, 415 
U.S. 199, 235 (1974)).  The Court concluded that the failure 
to follow the procedures mandated in § 3.353(b), constituted 
legal error and required that the Board vacate the ROs 
finding that the veteran was incompetent.  Coleman v. Brown, 
at 375.

In the instant case, the VSO appears to have disagreed with 
the finding of incompetency, inasmuch as she indicated that 
the veteran should receive direct, albeit supervised, payment 
of his benefits.  She did not recommend the appointment of a 
fiduciary.  There is no indication in the claims folder that 
the RO considered the VSOs opinion.  The RO could not have 
considered the evidence upon which the VSO reached her 
conclusion, because the VSO did not report, much less 
furnish, the evidence upon which her conclusion was based.

The VSO did not play the integral role mandated by the 
provisions of 38 C.F.R. § 3.353(b).  Accordingly, the Board 
finds that the determination that the veteran is incompetent 
involved legal error and must be reversed.


ORDER

The finding that the veteran is incompetent to handle 
disbursement of funds for VA purposes was improper.  The 
veteran is deemed competent for VA purposes.




           
     Mark D. Hindin
     Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -

